IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


IN RE:                              )
GUANTANAMO BAY                      )                  Misc. No. 08-442(TFH)
DETAINEE LITIGATION                 )
____________________________________)
                                    )
ABDUL RAHMAN AHMED,                 )
 a/k/a ABDUL AL RAHMAN AL ZIAHRI,)
 a/k/a ABDURAHMAN LNU,              )
                                    )
                  Petitioner,       )                  Civil Action No. 09-0745 (RCL)
       v.                           )
                                    )
BARACK OBAMA, et al.,               )
                                    )
                  Respondents.      )
____________________________________)

                                               ORDER


        Upon consideration of Petitioner’s Unopposed Motion for a Stay, it is hereby

        ORDERED that Petitioner’s Unopposed Motion for a Stay is GRANTED. It is further

        ORDERED that this case is STAYED indefinitely. It is further

        ORDERED that the Protective Order entered on September 11, 2008 remain in effect

during the period of the stay. It is further

        ORDERED that the parties may move the Court to lift the stay provided the moving

party gives the non-moving party written notice the (10) days prior to the date of filing the

motion.


Date: __8/18/2009________                              __/s/___Royce C. Lamberth__________
                                                       UNITED STATES DISTRICT JUDGE